Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 09 November, 2022. Claims 1-25 are pending in the instant application. Applicant’s election of Group I (claims 1-5, 8-19, and 21) without traverse for examination on the merits is noted. Claims 6, 7, 20, and 22-25 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statements filed 22 September, 2021, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The replacement drawing filed 22 July, 2021, has been reviewed and is acceptable. However, the drawings filed 19 February, 2021, are objected to. Specifically, figures 1A, D, G, J, M, P, S, and V use incorrect amino acid sequence designations (see M.P.E.P. § 1.822 and WIPO Standards ST.25 and ST.26 (a portion of which is reproduced on the following page). Nucleotides are referenced using lower-case letters (e.g., g, a, c, t, and u). Polypeptides and proteins utilize a three letter abbreviation (first letter is upper-case) or single letter abbreviation (upper-case) (e.g., Ala or A). Figures 3 and 24G are illegible. Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    335
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    789
    590
    media_image2.png
    Greyscale


Specification
	The specification is objected to because of the following informalities: the disclosure fails to adhere to the sequence requirements (e.g., see pp. 27-34, 40-47, 53, and 54). Applicants are reminded that amino acid sequences should reference a three letter abbreviation (first letter is capitalized) or a one letter abbreviation (also capitalized) (see M.P.E.P. § 1.822 and WIPO Standards ST.25 and ST.26). Nucleotides are referenced using lower-case letters (e.g., g, a, c, t, and u). Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8-18, and 21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Claims 1 and 3 are vague and indefinite for referencing a “portion” of the VSV genome. It is not readily manifest which portions of the genome are incorporated into the vector. Amendment of the claim language to reference a recombinant VSVΔG genome comprising VSV N, P, M, and L proteins, as well as, a heterologous nucleic acid insert encoding the SARS-CoV-2 spike (S), wherein said insert replaces the VSV G coding region, or something similar thereto as supported by the disclosure, would be acceptable.
Claims 1-3, 5, 9, 10, 11, and 16 reference an “immunogenic variant” of the SARS-CoV-2 S protein. This phrase is vague and indefinite because it fails to clearly set forth the structural and functional differences between the wildtype S protein and a variant thereof. Which immunological properties have been altered? Which mutations have been introduced into the S protein? Appropriate correction is required.
Claim 9 is vague and indefinite for referencing “at least 90…99% homology” between the SARS-CoV-2 S protein of claim 1 and one of SEQ ID NOS.: 1…158. For use of terms that describe relationships between genes, consult the articles by Theiben (Nature 415:741, 2002) and Fitch (Trends Genet. 16:227–231, 2000). “Homology” implies a relationship between genes that have a common evolutionary origin; partial homology is not recognized. When sequence comparisons are discussed, it is more appropriate to use the term “percent sequence similarity” or “percent sequence identity,” as appropriate. Amendment of the claim language to reference a SARS-CoV-2 S protein that displays at least 90% genetic relatedness to the full-length sequences set forth in SEQ ID NOS.: 1…158, or something similar thereto as supported by the disclosure, would be acceptable.
Claims 11 and 13 recite the limitations “recombinant VSV particle” or “SARS-CoV-2 vaccine” of claim 1. However, there is insufficient antecedent basis for these limitations in the claim.
Claims 12 and 14 recite the limitation “SARS-CoV-2 vaccine” of claim 2. However, there is insufficient antecedent basis for this limitations in the claim.
Claim 13 is vague and indefinite for referencing the SARS-CoV-2 S protein of SEQ ID NO.: 151. According to the sequence listing and specification, this sequence identifier is directed toward the VSV M protein. Appropriate clarification is required.
Claims 15 and 16 are vague and indefinite for referencing various mutations without providing a reference isolate. While it is noted that claim 15 specifies the mutation is “relative to SEQ ID NO.: 1”, nevertheless, this statement is confusing because it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 16 is also confusing because it fails to provide a prototypic reference isolate. It has been well-documented that SARS-CoV-2 infections are characterized by their quasispecies nature (Jary et al., 2020). Accordingly, any given isolate may contain insertions, deletions, or substitutions throughout their genome rendering reference to different isolates confusing or difficult. It is suggested the claims be amended to incorporate a prototypic reference isolate (e.g., the Wuhan-Hu-1 isolate of SEQ ID NO.: 1). For example, the claims could reference a recombinant VSVΔG comprising a SARS-CoV-2 spike protein comprising the mutation Y61S, wherein said numbering is based upon the prototypic SARS-CoV-2 Wuhan-Hu-1 isolate (SEQ ID NO.: 1).
Claim 21 is vague and indefinite for referencing a “recombinant” cell comprising the recombinant VSVΔG vector of claim 1. The term recombinant cell implies the genome of the cell has been altered in some way (e.g., introduction of a heterologous promoter or heterologous coding region into the cellular genome). However, the recombinant VSV employed doesn’t appear to integrate into the host genome or change the host genome in any significant way. Accordingly, amendment of the claim language to reference an isolated and/or purified cell comprising the recombinant VSVΔG vector of claim 1 would be remedial.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 2-5 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The claims are broadly directed toward “immunogenic variants” of the SARS-CoV-2 S2 protein. The term immunogenic variants encompass single or multiple amino acid insertions, deletions, or mutations with respect to a poorly defined reference isolate. The SARS-CoV-2 S Wuhan-hu-1 isolate is over 1,273 amino acids in length (SEQ ID NO.: 1). However, the disclosure fails to clearly identify which properties of any given protein are impacted by these genes. Is a humoral epitope or CTL epitope altered? Is the structure of the S2 protein altered in such a manner as to result in more efficient presentation and processing of a given epitope? While the disclosure provides the amino acid sequences for a number of S2 variants (e.g., see SEQ ID NOS.: 25-67 in Fig. 2), nevertheless, these are all very closely genetically related. Moreover, the disclosure fails to identify any relevant CMI or CTL epitopes that have modified within any of these isolates. The disclosure also fails to identify any other meaningful structural changes within these isolates. Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was not in possession of a sufficient number of variants to support the full breadth of the patent protection sought. 

Claim 9 is rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The claims are broadly directed toward SARS-CoV-2 S variants that display upwards of 10% genetic variation to a number of other S protein isolates (SEQ ID NOS.: 1, 4, 7, 10, 13, 16, 19, 22, 25-67, 153, or 158). The recited sequence variation could encompass single or multiple amino acid insertions, deletions, or mutations with respect to the reference sequence. The SARS-CoV-2 S Wuhan-hu-1 isolate is over 1,273 amino acids in length (SEQ ID NO.: 1). At just 10% genetic variation, this would encompass upwards of ~3 x 10343 potentially different S2 proteins.1 However, the disclosure fails to clearly identify which molecular determinants of any given protein should be targeted for modification. The disclosure fails to identify any meaningful structural characteristics (e.g., CMI or CTL epitopes) that should be targeted. While the disclosure provides the amino acid sequences for a number of S2 variants (e.g., see SEQ ID NOS.: 25-67 in Fig. 2), nevertheless, these are all very closely genetically related. Moreover, the disclosure fails to identify any relevant CMI or CTL epitopes that have modified within any of these isolates. The disclosure also fails to identify any other meaningful structural changes within these isolates. Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was not in possession of a sufficient number of variants to support the full breadth of the patent protection sought. 

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11-14, 17-19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Kapadia et al. (2005) in view of Wu et al. (2020) and NCBI Sequence YP_009724390.1 (2020). The claims are directed toward a recombinant VSV vector comprising: a. at least a portion of a VSV genome comprising at least a VSV-N gene, VSV-P gene, VSV-M gene, and VSV-L gene, and b. a nucleic acid sequence encoding a SARS-CoV-2 S protein or an immunogenic variant thereof (claim 1). Claims 2 and 5 reference a VSV particle expressing S2 on the surface. Claim 3 further defines the VSV vector as comprising N, P, M, and L genes and claim 4 specifies the VSV particle is replication-competent. Claim 8 simply references a vaccine comprising the rVSV vector. Claim 9 states the S2 protein may have upwards of 10% genetic variation with respect of one of the reference sequences. Claims 11-14 further define the components of the rVSV by sequence identifier. Claims 17-19 specify the vaccine may be formulated for oral, intranasal, or mucosal administration.
Kapadia et al. (2005) discloses the preparation of a recombinant VSV vector encoding the SARS-CoV-1 S protein. This construct contains the VSV N, P, M, G, and L genes. The S1 protein was inserted between the G and L genes (see Fig. 1, p. 175; reproduced in part below). The S1 protein was expressed on the virion surface (see Fig. 2, p. 176) in significant quantities and produced a robust and protective immune response when administered to mice (see Table 1, p. 177; Fig. 3, p. 177). This VSV strain appears to be identical to that disclosed in the specification and claims 11-14. This teaching does not disclose the utilization of a SARS-CoV-2 S protein.

    PNG
    media_image3.png
    140
    415
    media_image3.png
    Greyscale

	Wu et al. (2020) and NCBI Reference Sequence YP_009724390.1 (2020) provide the complete amino acid sequence of the SARS-CoV-2 S protein. This protein appears to be identical to that disclosed in SEQ ID NO.: 1 in the instant application. Wu and colleagues describe the severe pathology associated with SARS-CoV-2 infection and stress the need for vaccine development.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rVSV vector of Kapadia et al. (2005), be replacing the S1 protein with the S2 protein of Wu et al. (2020) and NCBI (2020). One of ordinary skill in the art would have been motivated to employ the rVSV vaccine system of Kapadia et al. (2005) because it clearly provides robust and protective immune responses.

Additional Prior Art
	The following additional prior art is cited for Applicants’ benefit:
1)	Garbutt, M., et al., May 2004, Properties of replication-competent vesicular stomatitis virus vectors expressing glycoproteins of filoviruses and arenaviruses, J. Virol. 78(10):5458-5465.
2)	Rabinovich, S., et al., September 2014, A novel, live-attenuated vesicular stomatitis virus vector displaying conformationally intact, functional HIV-1 envelope trimers that elicits potent cellular and humoral responses in mice, PLoS ONE 9(9):e106597, pp. 1-17.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               15 December, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.